PER CURIAM.
On October 5, 1959, the appellants herein, plaintiffs below sued to enjoin the appellee from enacting an allegedly pending ordinance or resolution designed to annex certain territory to the appellee pursuant to Chapter 59-1885, Laws of Florida. The right to injunctive relief was based on the alleged failure of the defendant city to comply with the provisions of the statute. On the same day appellants procured a temporary injunction in the premises. On March 9, 1960, on motion of appellee, the temporary injunction was vacated and the suit dismissed for failure to state a cause of action.
Appellee moved to dismiss this appeal, alleging the above facts and further alleging (a) that the order of dismissal had not been superseded, and (b) that on March 14, 1960, appellee adopted an ordinance annexing the territory involved. On that showing appellee insisted that the question involved on the appeal was moot because the action sought to be enjoined had already taken place. At that time the record on appeal and the briefs had not been filed, and the motion was denied. Subsequently the appeal was perfected and on oral argument it was agreed that the facts stated in the motion to dismiss were correct.
Finding as we do that the issue presented by this appeal is moot and that no efficient purpose can be served by further action herein, of our own motion an order will be entered dismissing this appeal without prejudice to the right of appellants to take such other action for relief as they may be advised.
Appeal dismissed.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.